 

Case 7:19-cr-00024-MFU Document 309 Filed 05/18/21 Page 1of5 Pageid#: 900

UNITED STATES OF AMERICA

Vv.

NORA LATRIECE HARPER, et al.,
Defendants.

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION

Criminal No. 7:19-cr-24

By: Michael F, Urbanski

)
)
)
)
)
) Chief United States District Judge

ORDER

The trial of this case is scheduled for six days, beginning June 2, 2021. In order to

administer the trial in a manner that is fair, just, and efficient during the public health crisis

posed by the COVID-19 pandemic, it is ORDERED as follows:

1.

The jury will consist of twelve (12) persons, plus two alternates. To assist with
the selection of the jury, the court has requested that summonsed jurors return
jury questionnaires.

Utilizing the information in the returned jury questionnaires, the attorneys will
be permitted to conduct voir dire after preliminary questions from the court.
The court’s voir dire will solicit any requests from jurors to be excused from
jury duty on the grounds of hardship, including that posed by the pandemic,
and the court will determine such requests before turning voir dite over to the
attorneys. Attorneys’ voir dite is expected to be limited to relevant questions
and not consist of disguised argument on the merits of the case.

Because of social distancing requirements necessary to protect the public health

during the COVID-19 pandemic, the venite will be summonsed in four (4)

randomly selected panels of eighteen (18) prospective jurors. The panels are

1
 

Case 7:19-cr-00024-MFU Document 309 Filed 05/18/21 Page 2of5 Pageid#: 901

scheduled for 9, 11, 1, and 3. After each panel is questioned, counsel will be
given an opportunity, to make challenges for cause and peremptory challenges
pursuant to Federal Rule of Criminal Procedure 24. Under that rule, defendants
will have eleven (11) peremptory challenges and the government will have seven
(7). Once fourteen (14) unchallenged jurors are identified, jury selection will
cease. The two alternate jurors will be selected randomly from the fourteen (14)
unchallenged jurors.

4. Court will begin promptly at 9:30 a.m. The court will take 2 15-minute morning
recess at 11:00 a.m., a one-hour lunch break at 1:00 p.m., and a 15-minute
afternoon recess at 3:15 p.m. Court will adjourn at 5:00 p.m.

5. Opening statements must summarize objectively the key facts, without
argument. In most cases, an opening statement should not exceed ten or fifteen
minutes. If there may be a dispute as to admissibility of any evidence or exhibit,
counsel must omit it from the opening statement or advise opposing counsel of
the intent to refer to such evidence or exhibit, so that opposing counsel may
seek a ruling from the court.

6. BOX will be used in the trial of this case. Counsel must upload into BOX all
electronic exhibit files on a USB drive, DVD, or CD one week prior to trial. It
will be assumed that all exhibits have been previously disclosed and that there
is no objection to an exhibit unless promptly made. The use of the evidence

display device is required, so that witnesses need not be handed exhibits, but no
 

Case 7:19-cr-00024-MFU Document 309 Filed 05/18/21 Page 3o0f5 Pageid#: 902

evidence is to be displayed to the jury until it has been admitted if there is any
question as to its admissibility.

Requests for exclusion of witnesses from the courtroom should be made before
opening statements. Although the exclusion does not prevent counsel from
talking with excluded witnesses during recesses about theit expected testimony,
there must be no disclosute of courtroom testimony given to the excluded
witnesses by any person. Witnesses should be released from further attendance
as soon as they are no longer needed. After testifying, a witness is deemed
teleased unless counsel or the court promptly indicates that the witness is not
so excused. Cooperative witnesses not immediately needed may be placed “on
call.” Counsel remain responsible for having sufficiently available witnesses so
that the trial may proceed without early adjournments or lengthy recesses. The
prosecution should keep defense counsel advised of the progress of the
government’s case so that the defense may be ready to proceed promptly
following the conclusion of the government’s case-in-chief. Physical exhibits
admitted into evidence are in the custody of the courtroom deputy clerk and
must be returned to the clerk once examination of a witness is completed.

The court, court staff, counsel, jurors, and others in the courtroom will be
requited to wear masks except when speaking. Witnesses will be masked except
during their testimony. Counsel may address the court, witnesses, or the jury

while seated or standing.

 
 

Case 7:19-cr-00024-MFU Document 309 Filed 05/18/21 Page 4of5 Pageid#: 903

10.

11.

12.

Objections must be succinct. If argument is needed, the court will so indicate.
Side bar or bench conferences that disrupt the orderly presentation of evidence
are discouraged, and argument outside of the presence of the jury will normally
take place only during regular recesses or before or after court sessions.
Accordingly, counsel should anticipate any evidentiary questions or disputes
and bring them to the attention of the court ahead of time. To maximize social
distancing during the pandemic and to minimize unnecessary jury movement,
side bar and bench conferences will be conducted in the jury toom adjacent to
the courtroom.

Prior to the charge conference, the court will provide counsel with proposed
jury instructions A charge conference to addtess objections to the proposed
jury instructions will be conducted on the record. The court will charge the jury
prior to closing argument by counsel. ‘The juty will be provided with a written
copy of the court’s final jury instructions.

The jury will have access to all trial exhibits introduced into evidence by means
of BOX. Any physical exhibits admitted into evidence but not on BOX will be
provided to the jury. It is counsel’s responsibility to make sure that all of their
trial exhibits are moved into evidence and available to the jury.

Closing arguments are normally limited to 30 minutes for each side, with an
additional 10 minutes reserved for any necessary rebuttal, except in unusual

circumstances and after obtaining leave of court.

 
 

Case 7:19-cr-00024-MFU Document 309 Filed 05/18/21 Page5of5 Pageid#: 904

13. During jury deliberations, counsel are expected to remain in the courthouse
should jury questions arise. Counsel may be temporarily excused with leave of
court but must be immediately accessible to the court by cellphone.

14. Following the trial counsel may not discuss the case with jurors without leave

of coutt.

Itis so ORDERED. _ 7
tad OS {(§— Z2O2 J

\'—_—

Michael F. Urbanski
Chief United States District Judge

 
